60 F.3d 820NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Louis J. BLAZY, Plaintiff--Appellant,v.R. James WOOLSEY, Director, Central Intelligence Agency,Defendant--Appellee.
No. 94-2253.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 7, 1995.

Louis J. Blazy, appellant pro se.  Dennis Edward Szybala, Assistant United States Attorney, Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his Title VII complaint, 42 U.S.C.A. Sec. 2000e-16 (West 1994).  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Blazy v. Woolsey, No. CA-94-438 (E.D.Va. Aug. 31, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also affirm the denial of Appellant's request for subpoena of witnesses